Stacy, C. J.,
concurs on the ground that what was done while plaintiff was unconscious or under the influence of an anesthetic calls for explanation in view of defendant’s purported statement and the results obtained, but does not assent to the position that the doctrine of res ipsa loquitur applies generally to the case. Smith v. McClung, 201 N. C., 648, 161 *77S. E., 91; Springs v. Doll, 197 N. C., 240, 148 S. E., 251; Byrd v. Hospital, 202 N. C., 337, 162 S. E., 738.
It is no evidence of negligence for a physician to reset a fractured. fibula in the left leg, place it in a plaster cast and leave the patient in a hospital for seven days without further personal visit where there is no suggestion of any adverse report, call or complaint in the meantime. Gower v. Davidian, 212 N. C., 172, 193 S. E., 28; Connor v. Hayworth, 206 N. C., 721, 175 S. E., 140. At least, this record affords no basis for pronouncing such treatment evidence of malpractice. Nash v. Royster, 189 N. C., 408, 127 S. E., 356; McLeod v. Hicks, 203 N. C., 130, 164 S. E., 617. For aught we know — and this is a matter which we can know judicially only from the record — the conduct of the defendant in the circumstances may have been well within the range of permissible practice. Mitchem v. James, 213 N. C., 673, 197 S. E., 127; Ferguson v. Glenn, 201 N. C., 128, 159 S. E., 5; Smith v. Wharton, 199 N. C., 246, 154 S. E., 12. “A doctor is neither a warrantor of cures nor an insurer.” Pendergraft v. Royster, 203 N. C., 384, 166 S. E., 285.
Nor does the doctrine of res ipsa loquitur apply to the swelling and bursting of plaintiff’s leg. Smith v. McClung, supra; Springs v. Doll, supra; Davis v. Pittman, 212 N. C., 680, 194 S. E., 97. In a malpractice ease, if plaintiff be entitled to recover at all, he is “entitled to recover compensation only for those injuries which proximately result from defendant’s negligent treatment.” Payne v. Stanton, 211 N. C., 43, 188 S. E., 629; Blaine v. Lyle, 213 N. C., 529, 196 S. E., 833.
WiNBORNE, J., concurs in this opinion.